DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments against the rejection of claims under 35 USC 101, The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology and would not integrate the exception into a practical application as a whole. Rejection has been updated due to the amendments.

Regarding the arguments against the rejection of claims under 35 USC 102 and 103, Examiner agrees and therefore these rejections have been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-14 are related to a system. Claims 15-28 are related to a method. Accordingly, claims 1-28 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A system for medication delivery in a hospital comprising: 
A server having one or more processors configured to: 
query electronic health records to obtain treatment data corresponding to a treatment provided to a plurality of patients; 
use at least one of machine learning or statistical methods to determine a preferred treatment regimen based upon the treatment data, wherein the preferred treatment regimen comprises a time of day the treatment is more effective than other times of the day based upon responses to the treatment; and 
provide a notification to a user interface to provide the treatment at the time of the day the treatment is more effective, and
a plurality of user interfaces configured to display the notification provided by the server.

The Examiner submits the foregoing underlined limitations constitute a “certain methods of organizing human activity, specifically managing human interactions because the step of determining a preferred treatment regimen using statistical methods based on treatment data and comprises the more effective treatment during a certain time of the day is a process of managing the treatment of a patient. Additionally, the claim recites a “mental process” because the “determining” steps by using statistical methods is an analysis and judgement that can be performed in the human mind.

Claim 15 recites a similar at least one abstract idea with the addition of “analyzing operational rhythms in hospital treatment using at least one of … statistical methods”, which provides an “analyzing” step that further describes the mental process and managing human interactions limitations as described in claim 1.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., display screen) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract:

Claims 5 and 6, 19-20 recite the use of statistical methods to carry out the at least one abstract idea, and thus further defines it. Claim 7, 21 recites an additional determining step to find a delayed release formulation, therefore further defines the at least one abstract idea. Claims 8-12, 22-26 recite the range of times during the day the treatment regimen should be given, thus further reciting the at least one abstract idea. Claims 13-14, 27-28 recites anticipating and determining a dose lag for the treatment and is passed on hospital parameter, thus further describing the at least one abstract idea. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for medication delivery in a hospital comprising: 
A server having one or more processors configured to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)): 
query electronic health records to obtain treatment data corresponding to a treatment provided to a plurality of patients (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)); 
use at least one of machine learning (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)) or statistical methods to determine a preferred treatment regimen based upon the treatment data, wherein the preferred treatment regimen comprises a time of day the treatment is more effective than other times of the day based upon responses to the treatment; and 
provide a notification to a user interface to provide the treatment at the time of the day the treatment is more effective; and
a plurality of user interfaces configured to display the notification provided by the server. (merely post solution activity as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the A server having one or more processors and the use of machine learning, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). [0073] describes the configuration of the system using the server. Paragraphs of Applicant’s Specification such as [0040], [0084] show mere implementation of machine learning in a non-particular or specific configuration to convince of a technological improvement.

Regarding the additional limitations of query electronic health records to obtain treatment data corresponding to a treatment provided to a plurality of patients, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g)). [0072] of Applicant’s Specification recites a database to retrieve treatment data via query language and recites mere data gathering activities.

Regarding the limitation of provide a notification to a user interface to provide the treatment at the time of the day the treatment is more effective; and a plurality of user interfaces configured to display the notification provided by the server., this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea (see MPEP § 2106.05(g)). [0099], [0101] of Applicant’s Specification merely recites displaying the information from the determination step of the at least one abstract idea, and is thus insignificant application.

Claim 15 recites similar additional elements to that of claim 1.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to determine treatment plan based on time of day, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and the analogous independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

Additionally, the dependent claims do not further limit the abstract idea:

Claims 2-4 and 16-18 recite and further describe the data gathered in the pre-solution activity. Claims 5 and 19 recite the use of machine learning to determine the treatment plan, and is mere use of a computer to carry out the abstract idea. 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the A server having one or more processors and the use of machine learning, Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)). [0073] describes the configuration of the system using the server. Paragraphs of Applicant’s Specification such as [0040], [0084] show mere implementation of machine learning in a non-particular or specific configuration to convince of a technological improvement.

Regarding the additional limitations of query electronic health records to obtain treatment data corresponding to a treatment provided to a plurality of patients, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). [0072] of Applicant’s Specification recites a database to retrieve treatment data via query language and recites mere data gathering activities.

Regarding the limitation of provide a notification to a user interface to provide the treatment at the time of the day the treatment is more effective; and a plurality of user interfaces configured to display the notification provided by the server., this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). [0099], [0101] of Applicant’s Specification merely recites displaying the information from the determination step of the at least one abstract idea, and is thus insignificant application.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-28 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

Allowable Subject Matter
The following references have been previously cited, however do not teach the invention separately nor in combination:
US 2021/0128942 A1 to Pederson teaches of using the circadian rhythm of a patient to provide treatments that are more effective during certain times of the day, however does not teach of analyzing the operational status and hospital parameters to determine an ideal treatment plan for the patient based on the operational status.
US 2018/0071272 A1 to Hogenesch et al. teaches of optimizing a patient’s treatment based on their circadian rhythm, however does not teach of analyzing the operational status and hospital parameters to determine an ideal treatment plan for the patient based on the operational status.
WO 2018/069790 to Frank et al. teaches of optimal times of day to administer facial treatments that coincide with their circadian rhythm and optimal time of day with the use of machine learning, however does not teach of analyzing the operational status and hospital parameters to determine an ideal treatment plan for the patient based on the operational status.
NPL “The Phase shifting effect of bright light…” to Kervezee teaches of optimal times of day to effect circadian rhythm for shifting of a person to promote better gene transcription, however does not teach of analyzing the operational status and hospital parameters to determine an ideal treatment plan for the patient based on the operational status.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        9/30/22